Exhibit 16.1 October23,2014 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re : Biostar Pharmaceuticals, Inc. Commission File Number: 001-34708 Dear Sirs, We have received a copy of, and are in agreement with, the statements pertaining to our firm being made by Biostar Pharmaceuticals, Inc. in Item 4.01 of its Form 8-K dated October 23, 2014 and captioned "Changes in Registrant's Certifying Accountant". We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8K. Clement C.W.Chan&Co. 44342-0000 DC\81064743.1
